In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2899 
CATHERINE CONRAD, 
                                                  Plaintiff‐Appellant, 

                                  v. 

AM COMMUNITY CREDIT UNION, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
          No. 3:13‐cv‐00461‐bbc — Barbara B. Crabb, Judge. 
                     ____________________ 

    SUBMITTED MARCH 19, 2014 — DECIDED APRIL 14, 2014 
                ____________________ 

   Before POSNER, KANNE, and TINDER, Circuit Judges. 
    POSNER, Circuit Judge. Catherine Conrad, the plaintiff, is a 
self‐employed singing and dancing entertainer (also a writer 
and  motivational  speaker,  see  “Bananaland,”  www.
bananalady.com/about.htm,  visited  on  April  10,  2014,  as 
were the other websites cited in this opinion). She calls her‐
self the “Banana Lady” and performs wearing a costume in 
the shape of a giant banana. You can watch her dancing the 
“Banana  Shake”  on  YouTube,  www.youtube.com/watch?
2                                                      No. 13‐2899 


v=DG‐QJWW6w5c. Here is a still photo, which is in the rec‐
ord, of her performing in her costume.  




                                                                    
                                   
    Proceeding pro se, Conrad has sued several credit unions 
in this case, together with a trade association of credit unions 
and  employees  of  the  institutional  defendants,  charging  a 
variety  of  infringements  of  her  intellectual  property  rights. 
The district judge granted the defendants’ motion to dismiss 
the  case.  She  noted  that  most  of  Conrad’s  claims  were  pre‐
No. 13‐2899                                                           3 


cluded  by  an  earlier  suit  that  she’d  filed  and  lost  in  a  Wis‐
consin  state court—and just  last month  the  dismissal  of her 
claims  in  that  suit  was  affirmed.  Rigsby  v.  AM  Community 
Credit  Union,  2014  WL  1059048  (Wis.  App.  March  20,  2014) 
(per  curiam).  That  left  just  the  claim  of  copyright  infringe‐
ment,  over  which  federal  courts  have  exclusive  jurisdiction 
but  which  the  district  judge  dismissed  on  the  ground  that 
the claim had no merit. 
     The defendants had hired Conrad to perform a “singing 
telegram” at a credit union trade association event. “Singing 
telegrams are a hilarious way to send a message that is a lot 
more fun than sending a fax, email, instant message or greet‐
ing card. Services that provide these telegrams will be happy 
to  send  someone  over  to  sing,  dance,  or  act  out  your  mes‐
sage to  the recipient.  They’ll even dress up  to  do it,  in  any‐
thing from a tuxedo and top hat to a gorilla suit! Singing tel‐
egrams spread cheer by bringing laughs into the workplace, 
home,  public  engagement,  or  party.  You  can  hire  ‘Marilyn 
Monroe’  to  sing  Happy  Birthday  to  your  boss,  or  ‘Elvis’  to 
sing  All  Shook  Up  to  your  wife  on  your  10th  anniversary!” 
“What  Are  Singing  Telegrams?,”  wiseGEEK,  www.
wisegeek.com/what‐are‐singing‐telegrams.htm. 
    Conrad  alleges  (and  for  purposes  of  the  appeal  we  take 
her factual allegations to be true) that she told the arrangers 
(who are the principal individual defendants) that members 
of the audience were not to take photos or videos of her per‐
formance except for their “personal use,” which she believes, 
somewhat  implausibly,  excludes  posting  any  of  the  photos 
on the photo taker’s Facebook page. She further alleges that 
the arrangers failed to inform the audience of the limitation 
to  personal  use  until  her  performance  had  ended,  and  that 
4                                                          No. 13‐2899 


members  of  the  audience  (including  some  of  the  arrangers) 
took photos and made videos that they then posted on inter‐
net websites. 
    Conrad has copyrights, which we’ll assume are valid, on 
photographs  and  sculptures  of  her  in  her  banana  costume. 
She has also registered a copyright on the costume itself, but 
there is doubt (not necessary for us to resolve) about the va‐
lidity of that copyright because banana costumes quite simi‐
lar to hers are, we are surprised to discover, a common con‐
sumer product. See, e.g., “Adult Banana Costumes,” Google, 
www.google.com/#q=adult+banana+costumes&tbm=shop.  
    The performance itself was not copyrighted or even cop‐
yrightable,  not  being  “fixed  in  any  tangible  medium  of  ex‐
pression.”  17  U.S.C.  § 102(a);  see,  e.g.,  Kelley  v.  Chicago  Park 
District, 635 F.3d 290, 303–04 (7th Cir. 2011); Baltimore Orioles, 
Inc.  v.  Major  League  Baseball  Players  Assʹn,  805  F.2d  663,  675 
(7th  Cir.  1986);  United  States  v.  Moghadam,  175  F.3d  1269, 
1280–81  (11th  Cir.  1999);  1  Melville  B.  Nimmer  &  David 
Nimmer, Nimmer on Copyright § 2.03[B], p. 2‐32 (Aug. 2004). 
To  comply  with  the  requirement  of  fixity  she  would  have 
had either to have recorded the performance or to have cre‐
ated  a  written  “dance  notation”  of  it.  See  Martha  Graham 
School  &  Dance  Foundation,  Inc.  v.  Martha  Graham  Center  of 
Contemporary Dance, Inc., 380 F.3d 624, 632 and n. 13 (2d Cir. 
2004);  Horgan  v.  Macmillan,  Inc.,  789  F.2d  157,  160  and  n.  3 
(2d       Cir.     1986);    “Dance         Notation,”        Wikipedia, 
http://en.wikipedia.org/wiki/Dance_notation.  She  did  nei‐
ther. 
   Photos  or  videos  made  by  members  of  the  audience 
could  conceivably  have  been  either  reproductions  of,  or 
works derivative from—that is, creative variants of, Gracen v. 
No. 13‐2899                                                             5 


Bradford  Exchange,  698  F.2d  300,  304–05  (7th  Cir.  1983)—
copyrighted  elements  of  Conrad’s  performance,  such  as  the 
costume  (if  it  is  copyrightable).  And  she  has  the  exclusive 
right  to  create  or  license  reproductions  of  and  derivative 
works  from  works  that  she  has  validly  copyrighted.  17 
U.S.C. §§ 106(1), (2). It’s unlikely that the photos and videos 
were derivative works; to be such a work, a photograph, or 
any other copy, must have an element of originality, Schrock 
v. Learning Curve Intʹl, Inc., 586 F.3d 513, 519 (7th Cir. 2009); 
Ets‐Hokin v. Skyy Spirits, Inc., 225 F.3d 1068, 1076–77 (9th Cir. 
2000)—some modicum of creativity added to the copyright‐
ed  work.  Cf.  Feist  Publications,  Inc.  v.  Rural  Telephone  Service 
Co.,  499  U.S.  340,  345  (1991);  Bleistein  v.  Donaldson  Litho‐
graphing  Co.,  188  U.S.  239,  249–50  (1903)  (Holmes,  J.);  Jewel‐
ers’  Circular  Publishing  Co.  v.  Keystone  Publishing  Co.,  274  F. 
932, 934 (S.D.N.Y. 1921) (L. Hand, J.). “To extend copyright‐
ability to  minuscule variations  would simply put  a weapon 
for harassment in the hands of mischievous copiers intent on 
appropriating  and  monopolizing  public  domain  work.”  L. 
Batlin  &  Son,  Inc.  v.  Snyder,  536  F.2d  486,  492  (2d  Cir.  1976) 
(en  banc).  But  whether  the  photos  or  videos  were  mere  de‐
pictions, or sufficiently departed from the originals to be de‐
rivative  works,  they  would  violate  Conrad’s  copyrights  if 
the  copyrights  covered  material  that  members  of  the  audi‐
ence duplicated in their photos and videos. 
   She  had,  it  is  true,  authorized  the  arrangers  of  the  trade 
association  event  to  permit  the  members  of  the  audience  to 
take photos, or make videos, for their personal use. But that 
was a limited license. We don’t know how limited; but may‐
be it didn’t authorize posting photos or videos on the inter‐
net,  or  at  least  on  some  of  the  internet  sites  on  which  they 
were  posted;  and  in  that  event  such  posting  may  have  vio‐
6                                                         No. 13‐2899 


lated  the  provision  of  the  Copyright  Act  that  forbids  unau‐
thorized  video  or  tape  recording  of  a  musical  performance, 
17  U.S.C.  §  1101(a),  or  the  provision  that  forbids  the  unau‐
thorized  public  display  of  copyrighted  musical  or  choreo‐
graphic  works.  § 106(5).  The  arrangers  might  therefore  be 
charged  with  having  induced  violation  of  those  provisions. 
Cf.  Metro‐Goldwyn‐Mayer  Studios  Inc.  v.  Grokster,  Ltd.,  545 
U.S. 913, 930 (2005). But Conrad does not invoke either pro‐
vision,  and  probably  couldn’t  because  one  of  the  arrangers 
advised the audience of the prohibition at the end of the per‐
formance—and  Conrad  doesn’t  contend  that  any  photos  or 
videos  of  it  were  posted  on  the  internet  before  the  perfor‐
mance ended. 
    So her suit has no merit. But we cannot end this opinion 
without  remarking  her  abuse  of  the  legal  process  by  inces‐
sant  filing  of  frivolous  lawsuits.  This  is  at  least  the  eighth 
case she’s filed in federal court since 2009, and she has filed 
at  least  nine  cases  in  state  court  just  since  2011.  (See 
wcca.wicourts.gov/caseSearchSelect.xsl  for  a  list  of  cases 
filed  in  Dane  County,  Wisconsin,  in  which  one  party  is 
named  “Catherine  Conrad.”)  She  appears  not  to  have  won 
any  judgments,  but  she  did  obtain  settlements  in  the  first 
three federal suits that she filed.  
   She  once  sued  event  organizers  who  mailed  persons  at‐
tending the event a postcard that had a picture of her in her 
banana costume. On another occasion she sued persons who 
videotaped her performance but declined to post the video on 
their  website  after  she  demanded  a  $40,000  license  fee;  her 
theory  was  that  the  recording  infringed  her  copyright  even 
though  she  had  consented  to  it  and  that  the  individual  de‐
fendants’ decision not to post the video (and thus avoid pay‐
No. 13‐2899                                                           7 


ing the license fee) constituted tortious interference with her 
business.  The  defendants  obtained  summary  judgment  in 
that suit after enduring 15 months of litigation. 
   She  has  filed  suits  in  state  and  federal  court  against  her 
former lawyers, and once sued her web hosting company for 
taking down her web site after she failed to pay the bill. The 
web  host  had  paid  $4000  to  compensate  her  for  “lost  busi‐
ness”  while  the  web  site  was  down—even  though  it  was 
down because of her failure to pay. She pocketed the $4000 
but sued the web host—and in both state and federal court—
anyway.  
    Her  previous  state‐court  complaint  against  persons  who 
are  defendants  in  the  present  case  accused  one  of  them  of 
being  “armed  and  dangerous,”  compared  him  to  the  Un‐
abomber, and suggested that “someone from Homeland Se‐
curity  or  Fort  Know”  (she  must  have  meant  Fort  Knox) 
should  take  his  “threats  seriously.”  She  didn’t  specify  what 
those threats were, or whether she meant that he had made 
threats or that he posed a threat. She demanded that another 
defendant both admit having been “physically present at the 
Kennedy  Compound  located  in  Boston,  MA”  (presumably 
she  meant  Hyannis  Port,  not  Boston)  on  the  day  before  or 
the  day  of  the  trade  association  event  involved  in  this  case 
and produce all her travel documents for those days. 
    The  defendants  in  one  of  Conrad’s  federal  suits  were 
awarded more than $55,000 in costs and fees, pursuant to 17 
U.S.C. § 505, which authorizes the award of costs, including 
a reasonable attorney’s fee, to the prevailing party in a copy‐
right  suit.  She  has  been  sanctioned  at  least  $23,000  in  her 
state  court  suits  on  the  authority  of  Wis.  Stat.  §§ 802.05(3), 
895.044,  and  possibly  $73,000  more  in  one  of  the  suits, 
8                                                         No. 13‐2899 


though we can’t be sure just why her company was ordered 
to pay that amount to the defendants in that suit. 
     Despite  all  this  and  the  fact  that  she  hasn’t  complied  in 
full (or, so far as we are aware, in part—she is in desperate 
financial  circumstances)  with  the  financial  obligations  that 
the courts have imposed on her, the federal district court for 
the Western District of Wisconsin has continued to allow her 
to  file  suits  in  forma  pauperis.  It  should  consider  enjoining 
her  from  filing  further  suits  until  she  pays  her  litigation 
debts. 
                                                            AFFIRMED.